SCHROEDER, Circuit Judge,
concurring in part and dissenting in part:
I concur in all portions of Judge Fletcher’s opinion except the analysis of the Takings Clause in Part III.A.2 and 3.
I cannot agree with the majority that the enforcement of housing codes can result in a claim of -a taking for non-public use. The Supreme Court has made it abundantly clear that the “public use” requirement is coterminous with the scope of a sovereign’s police power, and that where a taking is “rationally related to a conceivable public purpose” the taking is not proscribed by the Public Use Clause. See Hawaii Housing Authority v. Midkiff, 467 U.S. 229, 241, 104 S.Ct. 2321, 2329, 81 L.Ed.2d 186 (1984); Berman v. Parker, 348 U.S. 26, 75 S.Ct. 98, 99 L.Ed. 27 (1954) (upholding legislation providing for taking of slum areas for possible sale or lease to private interests). Enforcing housing codes is rationally related to a public purpose. We should not let the Takings Clause become a device for litigating the wisdom or motivations behind municipal law enforcement.